DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed December 11, 2020, are responsive to the office action mailed October 1, 2020.  Claims 1-3 and 5-20 were previously pending.  Claims 1 and 12 are amended and claims 5-6 are cancelled.  Claims 1-3 and 7-20 are therefore currently pending and considered in this office action.
Pertaining to rejection under 35 USC 102 in the previous office action
Claims 12-14 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1).  The amendment of claim 12 has necessitated a new ground of rejection of these claims under 35 USC 103.
Pertaining to rejection under 35 USC 103 in the previous office action
Claims 1, 3, 5, 7-8, and 18, were rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1). .
Claims 15-16 were rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) as applied to claim 12 above, in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1).  The amendment of claim 12 has necessitated a new ground of rejection of these claims.
Claims 2, 9-11, and 20, were rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) as applied to claim 1 above, and further in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1).  This rejection is maintained.
Claim 6 was rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) as applied to now cancelled claim 5, and further in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1). Claim 6 has been cancelled and its content incorporated into claim 1.
Claim 19 was rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) as applied to claim 1, and further in view of Knipp et al. (Paper No. 20200603; Pub. No. US 2002/0152001 A1). The amendment of claim 1 has necessitated a new ground of rejection of claim 19.
Response to Arguments
Pertaining to Claim Interpretation in the previous office action
Applicant's arguments filed December 11, 2020, have been fully considered but they are not persuasive.  The office action indicates that the claims invoke 35 USC 112(f).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
“The Applicant respectfully submits that the structure of unit operation stations recites sufficient structure so that 35 U.S.C. § 112(f) is not applicable.”  Remarks p.8.  Applicant provides no factual basis in support of this statement.  There is no indication of any structure recited in the claim sufficient to perform “an operation in the process of producing a product and/or preparing a product for distribution.”  Claim 1.  Examiner notes that this lack of claimed structure for the “unit operation station” may be necessary since the “operation in the process” is itself recited in broadly conceptual terms.  There being no clearly recited function, the means for performing such function must also be recited in a way that lacks structure for performing any particular function.  Given the nature of these claims examiner notes that the interpretation under 35 USC 112(f) may ultimately not be relevant to clearly defining the invention, since the inventive concept if there is one appears to be the separately routable track system for simultaneous production/preparation of two products, rather than any particular operation (unit operation) performed at any particularly defined unit operation station.
Applicant’s discussion of “unit operation,” i.e., “The term unit operation is used ubiquitously by those having ordinary skill in the art of manufacturing to describe such Ibid.  Appears to support the same conclusion, but is not helpful because it represents “unit operation” as a description of structure, which it clearly is not.  The “station” alludes to structure, the “unit operation” is the function performed at the station.
Pertaining to rejection under 35 USC 112 in the previous office action
Applicant’s arguments, see remarks filed December 11, 2020, with respect to the rejection of claims 1-3 and 7-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, have been fully considered and are persuasive.  This rejection of claims 1-3 and 7-20 has been withdrawn.
As explained in the rejection the specification ¶0126 says that “unit operation station(s) can be any of the types of unit operation stations described in the above definition of "unit operation stations,"” but such definition or description was not found “above.”  Applicant’s reference to ¶0127 in the remarks makes clear that this was a simple case of misdirection.  The definition appeared immediately below ¶0126, not “above” ¶0126.  This being the source of the perceived lack of clarity in the claims, examiner suggests applicant correct the error in the specification.
Pertaining to rejection under 35 USC 102 in the previous office action
Applicant's arguments filed December 11, 2020, have been fully considered but they are not persuasive. Claims 12-14 and 17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1).  Applicant’s argument is directed to claim 1.  Claim 1 was not .
Pertaining to rejection under 35 USC 103 in the previous office action
Applicant's arguments filed December 11, 2020, have been fully considered but they are not persuasive.  Claim 6 was previously rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) and further in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1).  The argued limitation previously appeared in claim 6 and has now been incorporated in independent claims 1 and 12, with some additional detail, and claims 1-3, 7-18, and 20, are now rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) and further in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1).  Initially it is noted that applicant’s argument is self-contradictory.  Applicant argues that the prior art only permits forward travel, and then argues that forward travel is not a holding pattern, and then argues that “As claimed, a holding pattern is a pattern in which the article-transporting vehicle travels past at least one point on the closed loop twice while traveling in the same direction without an intervening trip in the opposite direction past the point.”  Remarks p.11.  Applicant thus argues that their claimed holding pattern does not travel forward, nor does it travel in the opposite direction, but it still passes the same point twice on a closed loop while travelling in the same direction.  This argument on its face does not make sense.  Perhaps applicant is attempting to make a semantic .
	Applicant argues that the prior art does not disclose “a primary path configured to permit at least one of the article-transporting vehicles to travel in a holding pattern,”  because “Traveling forward is not traveling in a holding pattern.” ibid.  Without addressing whether applicant’s representation of the prior art is accurate examiner notes that there is no such requirement or definition of “holding pattern.”  According to applicant’s claimed description of “holding pattern” all that is required is that the vehicle in the holding pattern travel past one point on a closed loop twice “while traveling in the same direction without an intervening trip in the opposite direction past said point.”  This is described in applicant’s specification as follows:
“The term "holding pattern", as used herein, means that at least one (empty) vehicle or article transporting vehicle (such as a container-loaded vehicle) travels past at least one point on a closed loop (of a main closed loop or sub-loop) twice while traveling in the same direction without an intervening trip in the opposite direction past said point. In addition, the term "holding pattern" means that the article transporting vehicle also does not unload an article or component thereof (and in the case of a container-loaded vehicle, does not unload a container) in between passing through the point twice. Thus, a typical operation of recirculating a vehicle to make a second product after using the vehicle to make a first product would not be considered moving the vehicle in a holding pattern. When it is said that a container is "empty", the container will be considered to be empty even though it contains atmospheric air therein.”  Specification ¶0065.

Thus the vehicle in a holding pattern as defined by applicant is traveling forward and is in a holding pattern.  The prior art discloses at least the same “holding pattern” that is described in applicant’s disclosure.  This rejection is therefore maintained.
Claim Objections
The claims are not properly arranged.  A claim that depends from a dependent claim should not be separated therefrom by any claim that does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  
Dependent claims 9-10 depend from dependent claim 2 but are separated therefrom by claims 3 and 7-8.  Claims 3 and 7-8 do not depend from claim 2.   Dependent claim 11 depends from dependent claim 9 but is separated therefrom by claim 10, which does not depend from claim 9.
In general, applicant's sequence will not be changed since the order of claims may change during prosecution, but the original claims should conform to these requirements.  See MPEP § 608.01(n).  This objection was made because often errors in claim order are inadvertent and result in unintended dependent claim relationships.  The claims will be renumbered in the event this application is eventually allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit operation stations.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-18, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) and further in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1).
Hegemier teaches most limitations of claims 1 and 12, and all of the limitations of claims 3, 7-11, 13-14, and 17-18, but does not anticipate claims 3, 7-11, 13-14, and 17-Hegemier discloses a system and a process for producing a product and/or preparing a product for distribution, including producing customized products intermixed with mass produced products on the same system.  Hegemier further teaches a) a track system, b) vehicles on the track system, c) the vehicles are propellable, and d) the vehicles are propellable using a force, but does not explicitly disclose that the vehicles comprise a magnet and are propellable using electromagnetic force.  Walter also teaches a process for producing a product and/or preparing a product for distribution, including a) a track system, b) vehicles on the track system, c) the vehicles are propellable, and d) the vehicles are propellable using a force, and further teaches that the vehicles comprise a magnet and are propellable using electromagnetic force.
		Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the system of Hegemier to include that the vehicles comprise a magnet and are propellable using electromagnetic force, as taught by Walter since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures.  In this case the areas of technical endeavor are nonetheless the same.
Hegemier in view of Walter teaches all of the above, and further as noted below in the detailed rejection under 35 USC 103.   Hegemier in view of Walter teaches for instance a) a track system, b) vehicles on the track system, c) multiple unit operation stations, d) the track comprising a loop, and e) a holding area, but does not explicitly disclose that said primary path is configured to permit at least one of said article-transporting vehicles to travel in a holding pattern.  Takada also teaches producing a product and/or preparing a product for distribution including producing two different products intermixed on the same system, and also teaches a) a track system, b) vehicles on the track system, c) multiple unit operation stations, and d) the track comprising a loop.  Takada further discloses that said primary path is configured to permit at least one of said article-transporting vehicles to travel in a holding pattern.
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the system of Hegemier in view of Walter to include that said primary path is configured to permit at least one of said article-transporting vehicles to travel in a holding pattern, as taught by Takada since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures.  In this case the areas of technical endeavor are nonetheless the same.
Walter in the method of Hegemier, and features from Takada in the method of Hegemier in view of Walter.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a system by attracting users that previously might have chosen between one of the previously known systems.
Regarding independent claims 1 and 12, at least Hegemier discloses:
	●	an automated track system comprising a primary transport path and at least one secondary transport path (claim 1; see at least Hegemier figs. 11, 14, 54-55, 57-61, 66);	●	(a) providing an automated track system comprising a track on which vehicles are propellable, wherein a plurality of unit operations stations are disposed along the track system, each of said unit operation stations being capable of performing an operation in the process of producing a product and/or preparing a product for distribution (claim 12; see at least Hegemier figs. 11, 14, 54-55, 57-61, 66 (stations, carts, conveyor); a loading station (claim 1; see at least Hegemier figs. 54, 56, 60-61; ¶0150 “worker loads and scans containers for the job (Step 2208) …. Containers are loaded and scanned (Step 2208),” ¶0195 “Parts are … loaded onto a conveyor at the job start area,” ¶0197) and a plurality of unit operation stations performing different unit Hegemier figs. 11, 14, 54-55, 57-61, 66);
	●	(b) providing a plurality of vehicles propellable along said track system, said vehicles comprising at least: a first vehicle for transporting a first article, and a second vehicle for transporting a second article, wherein said first and second vehicles are independently routable along the track system to deliver the first and second vehicles to at least one of the unit operation stations (claim 12; see at least Hegemier abstract, figs. 3, 11, 14, 52, 54, 57-60, 66, 69); a plurality of vehicles propellable along the track system, comprising at least: a first vehicle for transporting a first article, and a second vehicle for transporting a second article, wherein said first and second vehicles are independently routable along the track system to deliver the first and second vehicles, with the respective first and second articles, to at least one of the unit operation stations (claim 1; see at least Hegemier abstract, figs. 3, 11, 14, 52, 54, 57-60, 66, 69);
	●	(c) loading a first article onto said first vehicle to form a first article transporting vehicle (claim 12; see at least Hegemier figs. 54, 56, 57-58, 60; ¶0105 “parts are … placed on trays of a movable cart”);
	●	(d) loading a second article onto said second vehicle to form a second article transporting vehicle (claim 12; see at least Hegemier figs. 54, 56, 57-58, 60; ¶0009 “second part,” ¶0105.  Please note: the reference clearly describes multiple distinct parts (articles), and carts (vehicles));
Hegemier figs. 11, 15-16, 18, 52, 54-55, 58-59); and wherein the first article and the second article are routable so that: said first article is routable to form a customized product (claim 1; see at least Hegemier figs. 11, 15-16, 18, 52, 54-55, 58-59, 69);
	●	(f) sending said second article transporting vehicle to a second unit operation station configured to performing an operation in the process of producing a mass produced product and/or preparing a mass produced product for distribution in a stream of mass produced products (claim 12; see at least Hegemier fig. 69 (second part), ¶0094 “parts to be assembled or adhered to or affixed to an otherwise generic product,” ¶0215 “generic workflow,” ¶¶0273-0274 “generic part.”  Please note: as most of the reference is directed to customization of parts the cited portions are selected specifically because they indicate the additional use of the process in producing generic (mass produced) product, rather than restating elements previously shown.); and said second article is routable separate from said first article to form part of a stream of mass produced products (claim 1; see at least Hegemier fig. 69, ¶¶0094, 0215, 0273-0274.  Please note: see previous comment.);
	●	(g) simultaneously performing an operation in the process of producing a customized and a mass produced product and/or preparing a customized and a mass produced product for distribution (claim 12; see at least Hegemier figs. 11, 15-16, 18, 52, 54-55, 58-59, 69; ¶¶0094, 0215, 0273-0274.  Please note: this is essentially a 

Walter discloses:
	●	wherein the track system is a linear synchronous motor system wherein the vehicles comprise a magnet, and the vehicles are propellable along the track system using electromagnetic force (claims 1 and 12; see at least Walter ¶¶0039-0042); wherein the track system comprises:
	●	a primary transport portion that defines a primary path that forms a closed loop (claim 1; see at least Walter fig.5); and 
	●	a secondary transport portion that extends from the primary transport portion and defines a secondary path that intersects the primary path at an ingress location and an egress location (claim 1; see at least Walter fig. 5), wherein: 
	●	the secondary transport portion comprises at least one unit transport segment (claim 1; see at least Walter fig. 5); and 
	●	one of the unit operation stations is disposed along the at least one unit transport segment (claim 1; see at least Walter fig.5 (550)); and 

Takada discloses:
	●	wherein said first and second vehicles with said first and second articles thereon comprise article-transporting vehicles, and said primary path is configured to permit at least one of said article-transporting vehicles to travel in a holding pattern in which said article-transporting vehicle travels past at least one point on said closed loop twice while Takada fig.1 , ¶¶0072-0075 “[0072] There is a case when the paint cans 5 do not undergo the mixing step in the agitating station 14.… [0073] While the first processing line 8 and the second processing line 9 are divided intentionally as the lines for the paint cans 5 of the aggregate added paint and for the paint cans 5 of the aggregate-less paint …, it is off [sic] course possible to unify those lines into one line…. [0074] The paint cans 5 of the aggregate added paint which have undergone the steps of the first processing line 8 and the paint cans 5 of the aggregate-less paint are conveyed to the next handling line…. [0075] paint cans 5 from the first processing line 8 are conveyed on a conveyer path 15 and the cans 5 from the second processing line 9 are conveyed on a conveyer path 16 (the conveyer path 15 and the
conveyer path 16 may be unified)…”.  Please note: the indication that two types are processed on the same line with one undergoing operations and the other not indicates that the type not undergoing the operation is in a holding pattern on the same line since they are ultimately unified after the type undergoing processing and the type not undergoing processing are rejoined.  The figure supports this.  There is no indication of any transport vehicle travelling in the opposite direction as this would be highly unusual in the art.  A person of ordinary skill would understand that this would not take place without an explicit description.); wherein at least one of said first article transporting vehicle or said second article transporting vehicle travels in a holding pattern in which said first article transporting vehicle or said second article transporting vehicle travels past at least one point on a closed loop twice while traveling in the same direction Takada fig.1, ¶¶0072-0075.  Please note: see previous explanatory comment.).

Regarding dependent claims 3, 7-11, 13-14, and 17-18, at least Hegemier discloses:Claims 3 and 17. The system of claim 1 for producing customized assembled products intermixed with mass produced products, wherein at least some of the unit operation stations perform a step in the assembly of a product (claims 3, 17; see at least Hegemier figs. 4, 9, 14; ¶¶0007-0008, 0010, 0094, 0142 “For each requirement specified in the assembly (Step 1404), the system identifies all production stations capable of satisfying the requirement (Step 1406).”).

Claims 7 and 13. The system of claim 1 further comprising a control system in communication with said track system for receiving orders for customized products and routing vehicles to unit operation stations for creating the ordered customized products (claim 7; see at least Hegemier figs. 56, 60; ¶0197); an ordering system and a control system in communication with said track system for receiving orders for customized products and routing vehicles to unit operation stations for creating the ordered customized products (claim 13; see at least Hegemier figs. 56, 60; ¶0197).

Claim 8. The system of claim 7 wherein said control system is configured to receive orders in one or more of the following manners: via e-mail, via a website, via an application on a smart phone, via manual entry, and via production demand software (claim 8; see at least Hegemier figs. 4-5, 7, 10, 68; ¶0088.  Please note: The phrase e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted.").).
Claim 9. The system of claim 2 further comprising a control system in communication with said track system for receiving orders for customized products and routing vehicles to unit operation stations for creating the ordered customized products, wherein said control system is configured to allow a user to request products from a pick list in which one or more of the following can be selected: a. size or quantity of product in combination with one or more of the following b. version of product c. SKU number d. decoration on a product, container, or package e. name to be placed on the product, container, or package f. color of product, container, or package g. formulation h. scent i. container type j. container shape, and k. container closure type (claim 9; see at least Hegemier abstract, figs. 1-2, 7-8, 12.  Please note: see previous comment.).
Claims 10-11. The system of claim 2 and the system of claim 9 further comprising a control system in communication with said track system for receiving orders for Hegemier figs. 1-2, 8, 24, 27, 73.  Please note: see previous comment concerning optional or alternative limitations.).
Claim 13.  See discussion of claims 7 and 13 above.
Claim 14. The method of claim 13 wherein said mass produced products are produced before an order for the mass produced products is placed, and said customized products are produced after an order for said customized products is placed (claim 14; see at least Hegemier figs. 4-5, 7, 10, 68; ¶¶0088, 0094, 0215, 0273-0274).
Claim 17.  See discussion of claims 3 and 17 above.
Claim 18.  The system Claim 1, wherein said system further comprises an unloading station (claim 18; see at least Hegemier figs. 54 (step 5422), 57-58, 60; ¶¶0199, 0214, 0217 “basecoat unload process”).
Regarding dependent claims 2, 15-16, and 20:	Hegemier in view of Walter also teaches, a) production of customized and mass produced products, b) multiple unit operation stations, c) first and second vehicles comprising containers, and d) customized products intermixed with mass produced products, but does not explicitly disclose fluent products, and Takada also teaches a) production of customized and mass produced products, b) multiple unit operation stations, c) first and second vehicles comprising containers, and d) customized products intermixed with mass produced products, and Takada further discloses fluent products.
At least Takada also discloses:
Claims 2 and 15. A system and method according to claims 1 and 12 for producing customized fluent products intermixed with mass produced fluent products, wherein: at least two of the unit operation stations comprise filling unit operation stations (claims 2, 15; see at least Takada abstract, fig.1, ¶¶0072-0073); and said first article comprises a first empty container, and said second article comprises a second empty container (claims 2, 15; see at least Takada ¶¶0016, 0018-0019.  Please note: this is also disclosed in the Hegemier reference as previously discussed.).
Claim 16. The method of claim 15 wherein the first unit operation station comprises a first filling unit operation station which dispenses one or more individual ingredients or a pre-mix composition into said first container, and said method further comprises subsequently sending said first container to at least one more filling unit operation station for adding additional ingredients or compositions to the first container (claim 16; see at least Takada ¶¶0015-0016, 0031, 0035, 0044).
Claim 20. The system of Claim 1, wherein at least one of said of unit operation stations is a container filling unit operation station and another of said unit operation stations is a container capping unit operation station (claim 20; see at least Takada ¶¶0048, 0070 “a filling station 10 for filling pigments. Then, their filling ports are sealed by caps by a cap closing unit,” ¶0072).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the system and method of Hegemier in view of Walker to include fluent products, as taught by Takada since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures.  In this case the areas of technical endeavor are nonetheless the same.
Applicant has not disclosed that the added features solve any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Takada in the system and method of Hegemier in view of Walker.  Furthermore the combination .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Paper No. 20191111; Pub. No. US 2011/0282476 A1) in view of Walter et al. (Paper No. 20191111; Pub. No. US 2016/0214799 A1) and further in view of Takada et al. (Paper No. 20191111; Pub. No. US 2002/0007867 A1) as applied to claim 1 above, and further in view of Knipp et al. (Paper No. 20200603; Pub. No. US 2002/0152001 A1).
		Hegemier in view of Walter and further in view of Takada teaches all of the above as noted in the rejection under 35 USC 103 and teaches, a) a track system, b) vehicles on the track system, c) holders of various types used in manufacturing processes, and d) wherein said holders include measuring and using pressure for securing and holding items, but does not explicitly disclose wherein said vehicles each further comprise a vacuum holder.  Knipp also teaches a) a track system, b) vehicles on the track system, c) holders of various types used in manufacturing processes, and d) wherein said holders include measuring and using pressure for securing and holding items, and further discloses wherein said vehicles each further comprise a vacuum holder (claim 19; see at least Knipp figs. 20-22, ¶¶0106, 110 (refer to both suction and vacuum to securely hold stock)).
Hegemier in view of Walter and further in view of Takada to include wherein said vehicles each further comprise a vacuum holder, as taught by Knipp since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures.  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Knipp in the method of Hegemier in view of Walter and further in view of Takada.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        February 24, 2021